         Case 21-60280              Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                             Desc Main
                                                    Document     Page 1 of 11

 Fill in this information to identify the case:
 Debtor name        Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        21-60280
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2021      to   Filing date
fiscal year to filing date:                                                        Other                                              $276,766.48
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2020      to    12/31/2020
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                              $457,756.06

                                                                                   Operating a business
For the year before that:        From    01/01/2019      to    12/31/2019
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                              $606,869.95

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
         Case 21-60280            Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                        Desc Main
                                                  Document     Page 2 of 11

Debtor         Corry Davis Marketing, Inc.                                         Case number (if known)   21-60280
               Name

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.1. Antonio Alvarado                                      04-04-               $10,000.00              Secured debt
      Creditor's name                                      2021,
      542 East Dallas Street                                                                            Unsecured loan repayments
                                                           04-20-
      Street                                                                                            Suppliers or vendors
                                                           2021,
                                                           05-03-                                       Services
      Canton                        TX       75103         2021,                                        Other
      City                          State    ZIP Code      05-13-
                                                           2021,
                                                           05-31-
                                                           2021,
                                                           06-14-
                                                           2021,
                                                           06-30-2021
      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.2. AFCO Insurance                                        04-13-               $15,611.83              Secured debt
      Creditor's name                                      2021,
      P. O. Box 887200                                                                                  Unsecured loan repayments
                                                           05-09-
      Street                                                                                            Suppliers or vendors
                                                           2021,
                                                           06-09-2021                                   Services
      Los Angeles                   CA       90088-7200                                                 Other insurance premiums
      City                          State    ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.3. City of Canton                                        04-10-               $14,339.44              Secured debt
      Creditor's name                                      2021,
      201 North Buffalo                                                                                 Unsecured loan repayments
                                                           04-13-
      Street                                                                                            Suppliers or vendors
                                                           2021,
                                                           05-09-                                       Services
      Canton                        TX       75103         2021,                                        Other water service
      City                          State    ZIP Code      06-07-2021
      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.4. LBC1 Trust                                            04-13-               $37,966.00              Secured debt
      Creditor's name                                      2021,
      106 East Chestnut Street                                                                          Unsecured loan repayments
                                                           05-13-2021
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Stillwater                    MN       55082                                                      Other
      City                          State    ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.5. Massey Legal Services                                 04-10-               $13,540.00              Secured debt
      Creditor's name                                      2021,
      2931 Elkton Trail                                                                                 Unsecured loan repayments
                                                           05-10-
      Street                                                                                            Suppliers or vendors
                                                           2021,
                                                           06-09-                                       Services
      Tyler                         TX       75703         2021,                                        Other legal services
      City                          State    ZIP Code      06-28-2021




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
          Case 21-60280               Doc 24           Filed 07/23/21 Entered 07/23/21 15:31:07                                 Desc Main
                                                        Document     Page 3 of 11

Debtor         Corry Davis Marketing, Inc.                                                     Case number (if known)     21-60280
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

      Insider's name and address                                   Dates            Total amount or value        Reasons for payment or transfer
4.1. Dale Murphy                                                   08-19-2020              $8,295.72             loan repayments $400.00,
      Insider's name                                               09-02-2020                                    payment for mini mall sales
      119 PR 8119
      Street
                                                                   10-05-2020                                    $5,274.72, reimbursement for
                                                                   11-04-2020                                    court filing fee $121.00, contract
                                                                   12-08-2020                                    pay owed for services $2,500.00
      Canton                            TX         75103           02-02-2021
      City                              State      ZIP Code
                                                                   03-01-2021
      Relationship to debtor                                       04-04-2021
                                                                   05-03-2021
      President
                                                                   06-04-2021
                                                                   06-07-2021
                                                                   06-21-2021
                                                                   06-30-2021


5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                                Nature of case                          Court or agency's name and address               Status of case
7.1. Byzfunder LLC v. Corry Davis                                                       Supreme Court of The Stae of New York Co
                                                                                                                                              Pending
     Marketing, Inc. dba Old Mill                                                       Name
     Market Place and Linda                                                             60 Centre Street                                      On appeal
     Joyce Lefevre and Susan                                                            Street
     Marie Matassa                                                                                                                            Concluded

      Case number
      161111/2020                                                                       New York                  NY      10007
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
          Case 21-60280               Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                                Desc Main
                                                      Document     Page 4 of 11

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known)     21-60280
             Name

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.2. Corry Davis Marketing, Inc.            Eviction and Monetary                     Justice Court Precinct 1, Grand Saline
                                                                                                                                          Pending
      vs. Dana Meyers                       Judgment                                  Name

                                                                                      212 West Garland Street                             On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      E-10850                                                                         Grand Saline              TX      75140
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.3. Madie Vilbig-King vs. Derek                                                      294th District Court, Van Zandt County
                                                                                                                                          Pending
      Abernathy                                                                       Name
                                                                                      121 East Dallas Street                              On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      20-00126                                                                        Canton                    TX      75103
                                                                                      City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
          Case 21-60280               Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                                Desc Main
                                                      Document     Page 5 of 11

Debtor          Corry Davis Marketing, Inc.                                                Case number (if known)       21-60280
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. Michael E. Gazette                                                                                       06-22-2021              $25,000.00

         Address

         100 East Ferguson Street, Suite 1000
         Street


         Tyler                        TX      75702
         City                         State   ZIP Code

         Email or website address
         megazette@suddenlinkmail.com

         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

          None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
          Case 21-60280                Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                             Desc Main
                                                       Document     Page 6 of 11

Debtor        Corry Davis Marketing, Inc.                                                Case number (if known)     21-60280
              Name


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained
                Debtor has credit card information for commercial tenants which Debtor is authorized to charge each month
                for each month rent due
                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:

 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
          Case 21-60280                Doc 24        Filed 07/23/21 Entered 07/23/21 15:31:07                                  Desc Main
                                                      Document     Page 7 of 11

Debtor       Corry Davis Marketing, Inc.                                                    Case number (if known)      21-60280
             Name

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 7
           Case 21-60280             Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                                Desc Main
                                                     Document     Page 8 of 11

Debtor        Corry Davis Marketing, Inc.                                                 Case number (if known)      21-60280
              Name

26. Books, records, and financial statements

    26a.    List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

               Name and address                                                                    Dates of service

      26a.1. Ward and Asel & Associates, P.C.                                                      From        2015          To      2020
               Name
               5485 Beltline Road
               Street
               Suite 290

               Dallas                                        TX          75254
               City                                          State       ZIP Code

               Name and address                                                                    Dates of service

      26a.2. Jere Ward                                                                             From        2015          To      2020
               Name
               3017 Hillcrest Drive
               Street


               Irving                                        TX          75062-6930
               City                                          State       ZIP Code

    26b.    List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

               Name and address                                                                    Dates of service

      26b.1. Ward and Asel & Associates, P.C.                                                      From        2015          To      2020
               Name
               5485 Beltline Road
               Street
               Suite 290
               Dallas                                        TX          75254
               City                                          State       ZIP Code

               Name and address                                                                    Dates of service

      26b.2. Jere Ward                                                                             From        2015          To      2020
               Name
               3017 Hillcrest Drive
               Street


               Irving                                        TX          75062-6930
               City                                          State       ZIP Code

    26c.    List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

               Name and address                                                                If any books of account and records are
                                                                                               unavailable, explain why
         26c.1. Ward and Asel & Assocaites, P.C.
               Name
               5485 Beltline Road
               Street
               Suite 290

               Dallas                                        TX          75254
               City                                          State       ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
            Case 21-60280              Doc 24         Filed 07/23/21 Entered 07/23/21 15:31:07                                 Desc Main
                                                       Document     Page 9 of 11

Debtor        Corry Davis Marketing, Inc.                                                    Case number (if known)      21-60280
              Name

                Name and address                                                                  If any books of account and records are
                                                                                                  unavailable, explain why
         26c.2. Jere Ward
                Name
                3017 Hillcrest Drive
                Street


                Irving                                                     75062-6930
                City                                           State       ZIP Code

     26d.    List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
             financial statement within 2 years before filing this case.

                 None

                Name and address

       26d.1. Gerald Dale Cook
                Name

                Street




                City                                           State       ZIP Code

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                      Address                                      Position and nature of any interest         % of interest, if any

Pamela Rves                               929 North Little School Road                 Shareholder                                          20%
                                          Kennedale, TX 76060
Susan Matassa                             354 VZCR 4106                                Shareholder                                        16.25%
                                          Canton, TX 75103
Madie Vilbig-King                         1717 Marsh Lane                              Shareholder                                          25%
                                          Carrollton, TX 75006
Denise Smith                              404 Country Ridge                            Shareholder                                          5%
                                          Rockwall, TX 75087
Brian Taylor                              2609 Sherrill Park                           Shareholder                                         2.5%
                                          Richardson, TX 75082
Linda Lefevre                             2172 Beaver Creek Road                       Shareholder                                        21.25%
                                          Wylie, TX 75098
Buffalo Girls Hotel                       354 VZCR 4106                                Shareholder                                          10%
                                          Canton, TX 75103




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
          Case 21-60280                  Doc 24      Filed 07/23/21 Entered 07/23/21 15:31:07                              Desc Main
                                                     Document      Page 10 of 11

Debtor          Corry Davis Marketing, Inc.                                               Case number (if known)     21-60280
                Name

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          No
          Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
Linda Lefevre                             2712 Beaver Creek Road                     President                    From 09/05/2019 To 12/05/2020
                                          Wylie, TX 75098
Derek Abernathy                           12908 Quail Drive                          Vice-President               From 09/05/2019 To 12/05/2020
                                          Balch Springs, TX 75180-2314
Dale Murphy                               119 PR 8119                                Treasurer                    From 09-2019 To         12-2020
                                          Canton, TX 75103
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

          No
          Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Dale Murphy                                    cash                                     06/21/2021       contract pay
         Name                                         $2,500.00                                06/30/2021
         119 PR 8119
         Street


         Canton                  TX      75103
         City                    State   ZIP Code

         Relationship to debtor
         President

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

          No
          Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

          No
          Yes. Identify below.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 10
          Case 21-60280               Doc 24          Filed 07/23/21 Entered 07/23/21 15:31:07                           Desc Main
                                                      Document      Page 11 of 11

Debtor        Corry Davis Marketing, Inc.                                               Case number (if known)     21-60280
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/23/2021
            MM / DD / YYYY



X /s/ Dale Murphy                                                                 Printed name Dale Murphy
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 11
